DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on December 14, 2020.  Claims 1-23 are pending.


Claim Interpretation

The previous 112(f) interpretation has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wei et al. (US 2007/0003107) and Johnson (US 9,113,590).
Regarding claim 1, Wei et al. discloses a system comprising: 
at least one image sensor configured to capture a subject image including agricultural produce (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both” at paragraph 0027, line 1), the subject image including red (R) image data and near-infrared (NIR) image data (“where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 20); and 
at least one processor configured to specify a region in the subject image corresponding to the agricultural produce (“The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop reference feature (e.g., crop rows)” at paragraph 0027, last sentence) based on: 
(a)    an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of 
(b)    a geometric pattern of the region extracted from at least the R image data (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes of crop rows. For example, the filtered data is aligned with at least two generally linear masks (e.g., generally parallel linear masks) such that each generally linear mask intercepts, overlaps, or is otherwise aligned with (e.g., adjacently bordering or touching an edge of crop rows within the filtered representation) the filtered data in the filtered representation. If required, the separation between the generally linear masks may be determined at one or more points as a proxy or estimate of the separation between the crop rows” at paragraph 0072, line 16).
Wei et al. does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the specified region in the subject image corresponding to the agricultural produce.
Johnson teaches a system in the same field of endeavor of plant growth observation, wherein the at least one processor is configured to estimate a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” at col. 6, line 44) based on the specified region in the subject image corresponding to the agricultural produce (“instructions to compute crop status from externally gathered image data, and issue alerts if so required based on the pre-defined acceptability parameters” at col. 9, line 67; “FIG. 8 contains three images of a field captured by a UAV over a period of days and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alert system as taught by Johnson to identify the particular crop rows of Wei et al. to indicate which crops are mature and ready for harvesting.
Regarding claim 2, Wei et al. discloses a system 
wherein the index calculated from the reflectance of R light and NIR light is a Normalized Difference Vegetation Index (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 15)), and 
the at least one processor is configured to specify a specific region as the region corresponding to the agricultural produce if both of the following conditions are met: 
(a)    the NDVI of the specific region exceeds a threshold value (“In step S718, a data processor 12 or image parameter evaluator 16 determines whether or not the maximum image parameter value is greater than a certain threshold value (e.g., a threshold value of NDVI or another color-related parameter that indicates a minimum degree or reliability of the vision guidance data). In one embodiment, the user may 
(b)    the geometric pattern of the specific region matches a predetermined characteristic information of the agricultural produce (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes of crop rows. For example, the filtered data is aligned with at least two generally linear masks (e.g., generally parallel linear masks) such that each generally linear mask intercepts, overlaps, or is otherwise aligned with (e.g., adjacently bordering or touching an edge of crop rows within the filtered representation) the filtered data in the filtered representation. If required, the separation between the generally linear masks may be determined at one or more points as a proxy or estimate of the separation between the crop rows” at paragraph 0072, line 16).
Regarding claim 3, Wei et al. discloses a system wherein the at least one image sensor includes an image sensor, and the image sensor includes: 
red pixels which capture the R image data, and NIR pixels which capture the NIR image data (“The imaging device 10 may comprise a camera using a charged-coupled device (CCD), a complementary metal oxide semiconductor (CMOS), or another sensor that generates color image data, RGB color data, CMYK color data, HSV color data, or image data in other color space” at paragraph 0028, line 1; “The scan lines are not transmitted by the imaging device 10, but are received by the imaging device 10 within 
Regarding claim 9, the Wei et al. and Johnson combination discloses a system wherein data including the subject image is configured to be locally accessible by the at least one processor such that the at least one processor estimates the growth situation of the agricultural produce based on the specified region without receiving the subject image over an internet connection (“The scan lines are not transmitted by the imaging device 10, but are received by the imaging device 10 within at least one of the visible light spectrum, the infra-red light spectrum, the near infra-red light spectrum, and the ultraviolet light spectrum. If the imaging device 10 collects data over both the visible light spectrum and the infra-red spectrum, it is possible to assess the crop color in greater detail than with visible light alone” Wei et al. at paragraph 0034, line 1; as depicted in figure 15, the processing performed locally to the vehicle).
Regarding claim 15, Wei et al. discloses a device comprising: 
at least one processor (“The data processor 12” at paragraph 0027, last sentence) configured to:
receive a subject image including agricultural produce, the subject image including red (R) image data and near-infrared (NIR) image data (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both” at paragraph 0027, line 1), the subject image including red (R) image data and near-infrared (NIR) image data (“where 
specify a region in the subject image corresponding to the agricultural produce (“The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop reference feature (e.g., crop rows)” at paragraph 0027, last sentence), 
wherein the at least one processor is configured to specify the region corresponding to the agricultural produce based on: 
(a)    an index calculated from reflectance of R light and NIR light derived from the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 15), and 
(b)    a geometric pattern of the region extracted from at least the R image data (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes of crop rows. For example, the filtered data is aligned with at least two generally linear masks (e.g., generally parallel linear masks) such that each generally linear mask intercepts, overlaps, or is otherwise aligned with (e.g., adjacently bordering or touching an edge of crop rows within the filtered representation) the filtered data in the filtered representation. If required, the separation between the 
Wei et al. does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the specified region in the subject image corresponding to the agricultural produce.
Johnson teaches a system in the same field of endeavor of plant growth observation, wherein the at least one processor is configured to estimate a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” at col. 6, line 44) based on the specified region in the subject image corresponding to the agricultural produce (“instructions to compute crop status from externally gathered image data, and issue alerts if so required based on the pre-defined acceptability parameters” at col. 9, line 67; “FIG. 8 contains three images of a field captured by a UAV over a period of days and illustrates changes in the crop's condition over time. These images are indicative of the type of image and related data that the crop status analyzer and alert generator will receive and analyze to determine a field's nutrient status and changes in that status over time” at col. 19, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alert system as taught by Johnson to identify the particular crop rows of Wei et al. to indicate which crops are mature and ready for harvesting.
Regarding claim 21, the Wei et al. and Johnson combination discloses a system,

the at least one processor is configured to specify the region corresponding to the agricultural produce on the farmland (“FIG. 9 illustrates an example of a user interface 900 that may assist a user when reviewing information related to crop status” Johnson at col. 19, line 44).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wei et al. and Johnson as applied to claim 1 above, and further in view of Koselka et al. (US 2006/0213167).
Regarding claim 4, the Wei et al. and Johnson combination discloses the elements of claim 1 as described above.
The Wei et al. and Johnson combination does not explicitly disclose that the at least one image sensor includes two image sensors disposed a predetermined distance from each other, and each of the two image sensors includes red pixels which capture the R image data.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one image sensor includes two image sensors disposed a predetermined distance from each other, and each of the two image sensors includes red pixels which capture the R image data (“Several stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as " Stereo Cameras Around Robot Body". These cameras enable the robot to view a significant area at all times. The robot may use these cameras to navigate through the fields and to map the fruit and vegetables located near the outside of the plants” at paragraph 0105, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the stereo camera system as taught by Koselka et al. for the single camera of the Wei et al. and Johnson combination as a way to incorporate depth information about the observed crop, which can better approximate the shape characteristic of the plant.
claim 5, the Wei et al., Johnson and Koselka et al. combination discloses a system wherein the at least one processor is configured to obtain information of a size of the agricultural produce based on the subject image from at least one of the two image sensors (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” Koselka et al. at paragraph 0045, line 3).
Regarding claim 6, the Wei et al., Johnson and Koselka et al. combination discloses a system wherein the two image sensors are configured to capture a stereoscopic image of the agricultural produce (“Several stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as " Stereo Cameras Around Robot Body". These cameras enable the robot to view a significant area at all times. The robot may use these cameras to navigate through the fields and to map the fruit and vegetables located near the outside of the plants” Koselka et al. at paragraph 0105, line 1).
Regarding claim 8, the Wei et al. and Johnson combination discloses the elements of claim 1 as described above.
The Wei et al. and Johnson combination does not explicitly disclose that the at least one processor is implemented in a server, and the at least one image sensor is configured to transmit the subject image to the at least one processor in the server over a network connection.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring wherein the at least one processor is implemented in a server, and the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a centralized server as taught by Koselka et al. for the processing the image data of the Wei et al. and Johnson combination as a way to offload the heavier computation to a faster, more powerful computer, thereby freeing space on the vehicle that can be better served for other functionality.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wei et al. and Johnson as applied to claim 1 above, and further in view of Dube (US 2010/0115830).
Regarding claim 7, the Wei et al. and Johnson combination discloses the elements of claim 1 as described above.
The Wei et al. and Johnson combination does not explicitly disclose that the at least one processor is configured to estimate a growth situation of the agricultural produce based on the R image data and the NIR image data.
Dube teaches a method in the same field of endeavor of plant growth observation, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the NDVI to calculate the expected harvest time as taught in Dube in the system of the Wei et al. and Johnson combination to provide "means for achieving plants best performance within a determined period of time. It also provides means for rapidly detecting and identifying plants that are not achieving the predicted (expected) best performance” (Dube at paragraph 0086, line 8).
Regarding claim 10, the Wei et al., Johnson and Dube combination discloses a system wherein the at least one processor is configured to estimate the growth situation to calculate a growth index (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” Wei et al. at paragraph 0029, line 15; “Also, it provides means for predicting growth and " time to reach harvest time" or time and cost to obtain "minimal quality criteria" from the parameters obtained from trained NN data” Dube at .

Claims 16-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wei et al., Koselka et al. and Johnson.
Regarding claim 16, Wei et al. discloses a method of producing agricultural products, comprising: 
growing agricultural produce (“The crop image data may contain one or more crop rows, a harvested swath, a transition between a cut crop and uncut crop, a transition between a harvested and unharvested crop, a crop edge, or another crop reference feature” at paragraph 0027, line 3), 
capturing, by at least one image sensor (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both” at paragraph 0027, line 1), a subject image including the agricultural produce, the subject image including red (R) image data and near-infrared (NIR) image data (“where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” at paragraph 0029, line 20); 
specifying, by at least one processor (“The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop reference feature (e.g., crop rows)” at paragraph 0027, last sentence), a region in the subject image corresponding to the agricultural produce (“a pattern recognition scheme or other data processing scheme is used to identify or otherwise recognize the shapes 
Wei et al. does not explicitly disclose monitoring a growth situation of the agricultural produce; and harvesting the agricultural produce at a proper harvest timing.
Koselka et al. teaches a method in the same field of endeavor of crop monitoring, comprising 
monitoring a growth situation of the agricultural produce (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3); and 
harvesting the agricultural produce at a proper harvest timing (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” at paragraph 0052, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Wei et al. “to more accurately predict crop sizes and yields earlier in the 

The Wei et al. and Koselka et al. combination does not explicitly disclose monitoring a growth situation of the agricultural produce based on the specified region in the subject image corresponding to the agricultural produce.
Johnson teaches a method in the same field of endeavor of plant growth observation, comprising
monitoring a growth situation of the agricultural produce (“In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” at col. 6, line 44) based on the specified region in the subject image corresponding to the agricultural produce (“instructions to compute crop status from externally gathered image data, and issue alerts if so required based on the pre-defined acceptability parameters” at col. 9, line 67; “FIG. 8 contains three images of a field captured by a UAV over a period of days and illustrates changes in the crop's condition over time. These images are indicative of the type of image and related data that the crop status analyzer and alert generator will receive and analyze to determine a field's nutrient status and changes in that status over time” at col. 19, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the alert system as taught by Johnson to identify the particular crop rows of the Wei et al. and Koselka et al. combination to indicate which crops are mature and ready for harvesting.
claim 17, the Wei et al., Koselka et al. and Johnson combination discloses a method further comprising: 
estimating the proper harvest timing based on the growth situation (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” Koselka et al. at paragraph 0052, line 2).
Regarding claim 18, the Wei et al., Koselka et al. and Johnson combination discloses a method wherein monitoring the growth situation includes calculating a growth index of the agricultural produce based on the R image data and the NIR image data (“The NDVI (normalized difference vegetation index) is an index that facilitates comparing vegetation greenness between different images or different portions of the same image. NDVI may be determined in accordance with the following equation: NDVI=(I. NIR-IR)/(INIR+IR), where INIR is the intensity of reflection in near-infrared frequency band, and IR is intensity of reflection in red color frequency band for humanly visible light” Wei et al. at paragraph 0029, line 15; “In some embodiments, the alert may be generated upon an occurrence of an event, such as a weather event, a predicted yield of the crop (e.g., when optimum crop ripeness is detected)” Johnson at col. 6, line 44).
Regarding claim 19, the Wei et al., Koselka et al. and Johnson combination discloses a method as described in claim 16 above.
The Wei et al., Koselka et al. and Johnson combination does not explicitly disclose that capturing the subject image includes capturing images of a same subject of the agricultural produce from different angles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the stereo camera system as taught by Koselka et al. for the single camera of the Wei et al., Koselka et al. and Johnson combination as a way to incorporate depth information about the observed crop, which can better approximate the shape characteristic of the plant.
Regarding claim 20, the Wei et al., Koselka et al. and Johnson combination discloses a method wherein estimating the proper harvest timing includes: 
estimating a first harvest timing of the agricultural produce in a first region of a farm based on the growth situation of the agricultural produce in the first region (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” Koselka et al. at paragraph 0052, line 2, as performed for a particular crop type), and
estimating a second harvest timing of the agricultural produce in a second region of a farm based on the growth situation of the agricultural produce in the second region 
wherein harvesting the agricultural produce includes harvesting the agricultural produce in the first region according to the estimated first harvest timing, and harvesting the agricultural produce in the second region according to the estimated second harvest timing (“Depending on the complexity of the action plan, the robots may create the action plan in "real time" as the robot is harvesting, pruning, culling or performing any other agricultural function. Alternatively, for complex maps or action plans that require significant computation, it may not be possible to create an action plan in real time as the action robot is working” Koselka et al. paragraph 0062, line 1; crops are harvest according to their planned harvest timings).
Regarding claim 22, the Wei et al., Koselka et al. and Johnson combination discloses a system,
wherein capturing the subject image includes providing the at least one image sensor over a farmland (“The imaging device 10 is used to collect one or more images from the perspective of a vehicle. The image may contain crop image data, background data, or both. The crop image data may contain one or more crop rows, a harvested swath, a transition between a cut crop and uncut crop, a transition between a harvested and unharvested crop, a crop edge, or another crop reference feature. The data processor 12 may process the collected images to identify the relative position of a vehicle with respect to the crop reference feature (e.g., crop rows).” Wei et al. at paragraph 0027; “For the present invention, the user is generally assumed to be a farmer or other person who manages an agricultural crop” Johnson at col. 4, line 63; 
specifying the region in the subject image includes the at least one processor executing instructions at the farmland to specify the region (“FIG. 9 illustrates an example of a user interface 900 that may assist a user when reviewing information related to crop status” Johnson at col. 19, line 44).
Regarding claim 23, the Wei et al., Koselka et al. and Johnson combination discloses a method further comprising,
transferring data including the subject image without using an internet connection such that the data is accessible by the at least one processor at the farmland (“The scan lines are not transmitted by the imaging device 10, but are received by the imaging device 10 within at least one of the visible light spectrum, the infra-red light spectrum, the near infra-red light spectrum, and the ultraviolet light spectrum. If the imaging device 10 collects data over both the visible light spectrum and the infra-red spectrum, it is possible to assess the crop color in greater detail than with visible light alone” Wei et al. at paragraph 0034, line 1; as depicted in figure 15, the processing performed locally to the vehicle; “The communications device may be utilized to couple with another robot or server in order to transmit a map of the fruit in a field. This transmission may involve a .


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wei et al., Johnson and Dube as applied to claim 7 above, and further in view of Koselka et al.
Regarding claim 11, the Wei et al. and Dube combination discloses the elements of claim 7 as described above.
The Wei et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to estimate an amount of the agricultural produce to be harvested based on information derived from the estimated growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to estimate an amount of the agricultural produce to be harvested based on information derived from the estimated growth situation (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3; “The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” at paragraph 0052, line 2).

Regarding claim 12, the Wei et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Wei et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to estimate a proper harvest timing based on the growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to estimate a proper harvest timing based on the growth situation (“The data acquired by the scout, coupled with the historical data collected for that tree and grove may be used to determine everything from optimal pruning and culling strategies to scheduling the harvest” at paragraph 0052, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Wei et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).
Regarding claim 13, the Wei et al., Johnson and Dube combination discloses the elements of claim 7 as described above.

Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein information of the growth situation includes a size of the agricultural produce (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the crop evaluation as taught by Koselka et al. for the system of Wei et al., Johnson and Dube combination “to more accurately predict crop sizes and yields earlier in the growing season and to improve harvesting and marketing strategies” (Koselka et al. at paragraph 0051, line 2).
Regarding claim 14, the Wei et al., Johnson and Dube combination discloses the elements of claim 7 as described above.
The Wei et al., Johnson and Dube combination does not explicitly disclose that the at least one processor is configured to generate a mapping data of an agricultural region based on information derived from the estimated growth situation.
Koselka et al. teaches a system in the same field of endeavor of crop monitoring, wherein the at least one processor is configured to generate a mapping data of an agricultural region based on information derived from the estimated growth situation (“While navigating through the grove and mapping, a scout robot can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole” at paragraph 0045, line 3).
.


Response to Arguments

	Summary of Remarks (@ response page labeled 9): “In the rejection of claim 7, the Examiner concedes that Wei does not explicitly disclose estimating a growth situation of the agricultural produce based on the R image data and the NIR image data. However, the Examiner relies upon Dube for allegedly teaching these limitations. Applicant submits that Dube does not teach the limitations of amended claim 1 that are lacking in Wei and further submits that Wei and Dube are not properly combinable to arrive at the subject matter of amended claim 1.

Dube relates to a system for modulating growth or attributes of at least one part of one or more plants comprising chlorophyll (paragraph 0001). Dube describes a control algorithm based on a neural network which includes models that provide identification and control systems specific to the plant species, stage of growth and capacity for growth under specifically programmed growing conditions (paragraph 0086). Dube describes a light sensor for picking up light from the plants (paragraph 0045).

However, Dube does not describe estimating a growth situation of the plants based on an image of the plants, much less estimating the growth situation of the plants based on a specified region of an image. In fact, Dube does not describe acquiring an image of the plants.”

	Examiner’s Response: With regard to Dube not being combinable, Dube discloses a system for monitoring plant growth characteristics, which is applicable to the realm of crop health. Crop health and plant growth indicates when the harvest should occur, which involves the use of crop harvesting vehicles. In both Dube and Wei et al., the object of interest is the plant/crop and both disclosures provide ways to image and extract information about said plant/crop. As such, the combination is proper.
	Dube does disclose using a light sensor to acquire the growth situation, and it is further shown in paragraph 0061 that this light sensor is embodied as a CCD camera in one embodiment.  Therefore, the acquired data is an image.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662